Appellant insists that there is in the record an affirmative showing of the fact that he was under arrest at the time the grand jury which returned the bill herein, was organized. Investigating the part of the record to which appellant refers us, we find that the only showing appears to be in a bill of exceptions, and that part of same to which appellant particularly points, is merely a statement of the objections made by appellant. This court has repeatedly held that the statement of objections carries with it no certificate of the truth of the facts so stated. We are unable to agree with this contention of the appellant.
Upon the point that the court erred in the matter of his plea *Page 631 
of jeopardy, appellant also states that the record abounds with evidence showing that the transaction and offense for which he was upon trial here is the same as the one for which he was tried in cause No. 10000. We have again examined the record and are unable to agree with this proposition. Appellant was on trial in cause No. 10000 for the manufacture of intoxicating liquor. He is on trial here for the possession of a still, mash, etc., for the purpose of manufacturing liquor. We are unable to find any showing in the record that he was convicted in the former case for the identical act and transaction here charged.
The motion for rehearing will be overruled.
Overruled.